R-32


                       E                          GENERAL
                                   IF TEXAS

PRICE  DANIEL
ATTORNEYGENERAL


                                     January   18,    1947


       Honorable   T. M. Trimble,  First   Assistant
       State Superintendent    of Public   Instruction
       Austin,   Texas                   Opinion No. V-32

                                            Re:      Reduction       of school  bond
                                                     tax     effect    of on elf-
                                                     gibility       of district   for
                                                     school     aid undoer S. B.
                                                     167, 49th Legislature.

       Dear Sir:

                  We acknowledge  your letter  addressed to this
       department dated December 19, 1946, wherein your request
       for an opinion   is set out as follows:

                      "5 school   district     which has a SO# local
              maintenance     tax, and on the basis of this main-
              tenance tax qualifies         for rural aid, has been
              collecting     an additional      30# tax for the liqui-
              dation of their      bonds.      Due to increased  values
              within the district,         and the retirement   of bonds,
              the bond tax has been reduced by the Commissioners
              court to 256.

                      "Since   the district   continues  to maintain
              its original      maintenance   tax of 60$, can thfs
              district     qualify   for rural aid, although   the
              bond tax has been reduced 5#?

                    "I am submitting this question in view of
              the third to the last paragraph contained   in
              Opinion No. O-7403 issued by your Department,V1

                  Your specific      inquiry   fs whether a school      district
       which continues  its original       maintenance     tax of sixty    (SO#)
       cents, but which has reduced its bond tax five              (5#) cents
       within the two years immediately          preceding    the year for which
       State aid is applied     for,   may qualify      for school   aid under
       5. B. 167, 49th Legislature,        Article    I, Section    2.

                      Acts 1945, 49th Legislature,          Regular Session,      Ch.
       361,   S. B.    167, Article  I, Section    2,     is the legislation
 Hon.   T. M. Trimble        - Page 2        V-32



“‘covering    tax levy matters concerning          sahool dlstrlcta
  who make application       for school     aid. from the State.
  School diatrlots      seeking   State aid under 9. B. 167
  must conform to the provisions          in Section       2, Article
   I, among others,     to establish     their   eligibility      under
   the Act;    Secti.on 2, Article     I, reads,      in part,    as
   r ollows :
                “No school       district     shall     be eligible
        to receive        any type of aid authorized                 under
        the provisions          of this Act unless            it shall
        be providiw          for the annual support of its
        schools      by voting,      levying,      and collecting
        for the current school             year a local          main-
        tenance school          tax of not less than Fifty
        Cents (50#) on the One Hundred Dollars
         ($100.00)       of property      valuation       in the en-
        tire    district.        The property        valuations
        shall     not be less than said property                   is
        valued for state and county purposes.                         The
        income from such a maintenance                  tax in ex-
        cess of the required            Fifty     Cents r50$)
        maintenance         tax must first       be used to PO-
        tire    indebtedness,        if any. in the local
        and Equalization           (Rural Aid) school            funds.
        After     the indebtedness         in these funds,             if
        any, has been retired,             the income from this
        maintenance         tax in excess      of the reo~uired
        Fifty     Cents (S&z’) maintenance            tax may be
        used et the discretion             of the looal          school
        authorities         of the district        for any lawful
        school      purpose except        increasing       or sup-
        plementing        any teacher’s       or ad.ministrative
        salaries.-        Any or all maintenance              tax above
        Fifty    Cents (5Oc) may not be include8                     in the
        talc-elation        of’ need ?‘or aid, but shall be
        reported       in the budget with an itemized
        statement        of its expenditure.            If the income
        from the maintenance             tax above Fifty           Cents
         (50#) is not spent as prescribed                   herein,
        it sha,ll be included            as receipts        in the budget.
        In order to comply with the terms of this
        section,       it shell     be necessary        for such
        school      districts      applying     for any type of
        aid authorized          under the terms of this Aot,
        to report        all valuations       within      suoh dis-
        tricts,      including      all consolidated            districts
        end annexed distriote,              end failure         to report
        all such valuations            shall    prevent such dis-
        trict     from receiving         any type of aid au-
Hon. T. Y. Trlmbla           - Page 3       V-32




               Vo   sob001     distriot
                                   ~111 be eligible
       for al4 wider the provisions     of thls Act
       whteb her redrae    Its tax nte     within  the
       two yomrr immediately   preceding    the year
       for whioh aid Is rpplicd    for hereunder    or
       which brr r&wed     its tax valuatlan In or-
       der to ~show budgetary  need.”     (Emphasis ours )

               In Attornoy General Opinion No. O-6687, approved
September     28, 1945, where a school              district      levied     a main-
tenance tax of fifty           (50$) cents and a bond tax of fjfty
 (5(y)   oeats,     sr)arquently      it paid off its bond issue and
had no oosaaion         to levy further        the fifty        (506) cent bond
tax, this Department hold, and properly                     so, that if before
the bond tax levy of fifty              (50d) cents,        only fifty        (506)
cents tor~mIntenance            tax was levied,          then the district
need mot levy o’ver fifty            (506) cents for maintenance                tax
ppxporos ati would not by the reduction                     of its entire        bond
kg b-em8         disqulitied       thereby      to receive       school     aid under
the prorisloas         Of Se&ion      2, Article       I, S .B. 167.         Further-
mere, thts Oplnfon No. O-6687 cited with approval                           Attorney
OeacruL 0 talon Ao. O-6768 wherein a school                       district      had a
sovsnty-f P10 (75$) oeat maintenance                 tax and was transferring
Its aehelrrfiea         to another district          which levied        a fifty
 (Sop!) tent maintenance         tax, and desiring            to equalize       the
tat rat.,      raqueatod     to know whether If they reduced their
maintenemoe tax to fifty             (50#) cents for equalization                 pur-
,pmoI wefo tlnf ~aatltled           to State aid under S. B. 167,                   Thfs
Department In Op$alen MQ, O-6768 held that the provisions                              of
Seotl,on 2 Artiolr I, 9, B a 167, were clear                      and unambiguous
and that If fho distriot             reduced its maintenance              tax as con-
templated      from seventy-five          (75rl) cents to fifty            (50$) cents,
the distri6t        woald be InelIgIble          for any type of aid under
S. B. 160 for tha next two scholastic                    years,     and stated      fur-
t;h;;    that the o)iaion        applies      to &         local   maintenance       tax
       .
                Sabae~m~lJ',         Ia Attorney    General Opinion No0 O-
 7403, rpproted' 8.9fiembe,r 26, 1946, where a school                district
 In 1941 levied        a rove&y-five        (75g) cent maintenance       tax
 and a twant,y-fl+a        (25 ) oent'bond       tax; in 1946 it voted a
 ?ltty-tSwo      Thousati     ( t 55,OOO.OO) Dollar     bond issue neces-
 tiitatingtho       reIsf       of its bond tax from twenty-five            (25g)
 08nk     to   fifty (50# 7     00at8s   end the district      requested     to
.‘knonitt#thor     ‘a mI8Iag       of its bond tax to fifty        (50$) cents
 and a robrtioa         Of ita maintenance        tax to fifty     (50#) cents
 se that, the over411           sohool tax would remain at One ($1.00)
 Dollar,     whothor these eontenplated            acts would disqualify        it
                                                                    ,




Hon. T. M. Trimble        - Page 4         V-32



for school   aid under provisions     of Section      2 of Artiole
I, S. B. 167.     This Department held therein         that since
neither   the over-all    tax rate,  under the plan contemplated,
nor the tax valuation would be reduced,         the prohibition
in the second paragraph of Section         2, Article     I, S. B.
167, is not applicable       and the district   would be qualified
to receive   school    aid under S. 8. 167, other provisions
of the Act having been met0

           It is immediately     apparent that.the holdings
of this Department in its Opinion No. O-7403 ,is in direct
conflict  with the holdings    in its former Opinions   Nos. O-
6887 and O-6768, and that Atto,rney General Opinion No0 O-
7246, approved October 4, 1946, to the extent that it fol-
lows and cites   Opinion No. O-7403 in answering    the second
question  submitted   in Opinion No, O-7246, is in conflict
with former Opinions    Nos, O-6687 and O-6768,

              In recent      limited    conference     called    for the
purpose of a reconsideration             of former Opinions Nos. O-
6687 (its first submitted            question    answered therein),
Opinion No. O-6768, Opinion No. O-7403 and Opinion No, 0-
7246, this Department decided              that former Opinions          Nos.
O-6687 (in which the first            question     and annwer only are
considered),      Opinion Nos. O-6768, and the answer of this
Department to the first            subnitted    question      in Opinion No.
O-7246 properly       interpret      and construe      Section     2, Article
I, S. B. 167, in the light             of the facts     submitted       apper-
taining    thereto,    and to that extent,          same are re-adopted
as the opinions       of this Department;          but that Opinion No.
O-7403 being in d~irect conflict             therewith      incorrectly      con-
strues    said Section       2 and same is accordingly           witb&ra,wn
ena overrulul       herein;     that the holding       of this DeGartment
in answer to the first           submitted     question     in Opinion No0
O-7246 under its fact situation              is correct,       but that this
Department's     answer therein         to the second submitted           ques-
tion is clearly       erroneous      in that it construes          inaccurately
Section    2, Article      I, S. B. 167,        Opinion No, O-7246 is
therefore     modified     herein to the extent above set out, and
as modified     conforms       to our holdings      in Opinion Nos- O-
6687 and O-6768.

            Under the facts      submitted    in your immediate
opinion   request,    the school    district   will  continue  to levy
a maintenance      tax of sixty    (60#) cents,     Said maintenance
tax has not been reduced within           the two years immediately
preceding   the year for which school         aids is applied  for un-
der S.,B.   167, and we assume, said district           has not reduced
                                                   5       ,
                                                                                                       .   a


        .                              .
                                                                   .


                                               .

.                                          .




                                     its taxvaluation         in order to show budgetary need!.. Thus $,
                .                    the district     conforms     to-the   provisions     of Section    2,        .
                                     Article    I, S. B. 167~, which ,requires,          among others,     that
.
                                     the district     in order to be eligible          for school     aid must
                                     levy and collect       for the, current      school    year a local
                                    ‘maintenance     taxi of not less than fifty          (5Oc) cents on the           ;-
                                     One,Hundred     ($,lOO.OO) Dollar      valuation     of property    val-
                                     uation in the entire district.              It is our considered       opin-~
                    .                ion that said district,          under the facts      submitted,    is not
                                .
                                     prohibited,   from receiving        aid under ,the Act by reason of
                                     havinq reduced its bond tax rate within the two year per-
                                     iod preceding     the gear fo r which it makes application               for
                                     aid D                       .
                                                                               .
        .
                            #
                                                   We believe    that the words “tax rate” as used ‘in
                                    the second paragraph of Section             2, Arti,cle  I, S. B. 167
                                    ,mean and should be construed           to ,mean “maintenance     tax
                                     rate”;    that this second paragraph should be construed               to-
                                     gether wi,th all theaother         provisions    of said Section     2
                                    wherein the words ?!naintenance            tax” is used no less than
                                     five times and wherein no mention or emp1oymen.t therein,
                                     or in any other part of the entire            Act, is made of the
                                    word “bond tax.”          In all other Acts dealing       with school
                                    maintenance       tax and bond tax matters,        the LeRislature      has
                                     carefully     distinguished     between Waintenance        tax” and
                                     “bond taxn whep enactirg         laws appertaining      thereto;     bee
        .                           Opinion No.TO-6637 citing           some of these laws.)       and we csn
                                     find no authority        in the Act or any rule aI statutory con-
                                     struction     for construing     “tax rate” as used in the second
                                    paragr’aph of Section        2 as meaning an over-all        tax rate,

                                                   For the further       reasons set out in former Opfn-
                                     ions Nos. O-6687 and O-6768 and based on the statutes
    .
                                     cited   therein,     it is th,e 9pinion     of ,this Deoartment that
                                     the school     district     in question,    under the facts   set out
                                    ,and conforming       to other provisions       of S. B. 167, may
                                     qualify    for school      aid even though its bond tax hes been
                                     reduced by five        (56) cents within     the two years preceding
                                     the year for which aid is applied            for under S. B, 167,
                                     its maintenance        tax not having been reduced within        the
                                     two year period,
                                                            .
                                                                    F!!!!kG-m
                        .
                                                             ‘Undoer Section  2, Article     I, S.   B3. 167
                                                       49th Lcgislsture,     a school    district    which
                                                       reduces   its bond tax v&thin the two         years
                                                       preceding    the year for, which aid is       applied
            .




                                                       ~for under S. B. 167, its maintenance          tax

                                                                           .                     :



                                                   .   .
                                                           .     *




    Ron.   T. Id. Trlmblc   - Page 6,   Q-32



           not having been reduced within        the two
           year period,     is qualified  for aid under
           E;1e;.m;f7,   other provisions    thereof  having
                       0
                 This opinion  Fe-adopts former Opinions
           Nos. O-6687 and O-6768; disapproves   and
           withdraws  former Opinion No. o-7403;  mod-
           ifies  in Part former Opinion No, O-7246.

                                        Very   truly   yours

                                  A!PTORNEYGENERALOF TEXAS




                                         Chester E. Ollison
                                         Assistant



                                   APPROVEDJAN. 18,       1947




    This opinion  overrules                    This opinion modifies
    Opinion Noo. O-7403                        Opinion No. O-7246


    CEO:ajm:mmc*:grb




.